Citation Nr: 0115034	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-02 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
claimed facial muscle spasms and disfigurement.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
RO.  

In February 2001, a hearing was held at the RO by the 
undersigned Member of the Board.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been received.  

2.  No competent evidence has been submitted to show that the 
veteran has additional disability manifested by facial muscle 
spasms or disfigurement or other disability including 
residual scarring that was not the necessary consequence of 
surgical treatment on the part of VA in January 1998.  



CONCLUSION OF LAW

VA medical treatment in January 1998 did not cause additional 
disability in the form of claimed facial muscle spasms or 
disfigurement, or other residual disability that was not a 
necessary consequence of medical or surgical treatment 
administered with express or implied consent of the veteran.  
38 U.S.C.A. §§ 1151 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.358 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), (Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  The VCAA provides new 
statutory requirements regarding notice and specified duties 
to assist in the development of claims.  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action has been 
complied with in connection with this case.  Specifically, 
the Statement of the Case specifically satisfies the 
requirement at section 5103 of the new statute in that it 
clearly notified the veteran and his representative of the 
evidence necessary to substantiate his claim.  The duties to 
assist have also been fulfilled.  The RO requested and 
received the relevant VA treatment records identified by the 
veteran.  The RO also provided the veteran multiple VA 
examinations in connection with the claim.  The veteran was 
afforded an opportunity to testify at a personal hearing 
before the undersigned Member of the Board.  Therefore, VA 
has satisfied its duties to notify and to assist the veteran 
in this case.  

The veteran asserts that he has additional disability in the 
form of facial muscle spasms and disfigurement as the result 
of a medical procedure at a VA facility performed in January 
1998.  

A careful review of the record shows that it includes a copy 
of a VA operation report, dated on January 21, 1998.  The 
surgeon noted that the veteran had bilateral sebaceous cysts 
at the corner of both cheeks.  The report reflects that 
excisions of facial lesions were performed.  The record 
further shows that a branch of what appeared to be the facial 
artery that was located in the area was the cause of some 
bleeding at the time of the procedure and that the bleeders 
were controlled with 3-0 Dexon suture ligatures, after which 
the incision was closed.  The postoperative diagnosis was 
that of epidermoid cyst, face.  

The record reflects the procedure ended at 1:25 p.m.  A 
primary telephone contact on the same date, at 2:25 p.m., 
shows that the veteran wanted to see a doctor because his ear 
drops were causing him pain.  A progress note of the same 
date, at 3:25 p.m., shows that he was seen for a left 
distorted eardrum and ear pain secondary to drops.  

A January 29, 1998 progress note shows that the veteran was 
seen with mild erythema and swelling on the right side of his 
face.  A February 3, 1998 surgical clinic note shows that 
there was some swelling of the right side with no infection.  
The veteran was assessed as being stable.  

A September 3, 1998 VA memorandum shows that the veteran's 
medical record had been reviewed.  The reviewing physician 
suggested that there should be an examination done by a 
plastic surgeon with respect to the veteran's claim for 
facial disfigurement and that a neurological examination 
should be performed with respect to the veteran's claims of 
having facial muscle spasms.  The records reviewer also noted 
that the veteran had a history of diabetes mellitus and 
spinal cord injury that had resulted in left upper and lower 
extremity problems.  Additionally, the reviewer found that 
the type of cysts that the veteran had were subcutaneous and 
that an operation would not be expected to involve nerve and 
muscle which are deeper in the tissue.  The reviewer also 
mentioned that "the [veteran] ha[d] received other care at 
the medical center and there [was] no documentation of [him] 
expressing any concerns about his face."  

An October 1998 VA neurological examination report shows that 
movements of the veteran's face, tongue and palate were 
symmetric.  The examiner noted that the veteran had residuals 
paraparesis from a cervical cord contusion seven years ago.  
The pertinent diagnosis was that of facial scars from 
sebaceous cyst surgery with no significant sensory loss or 
weakness of the face.  

An October 1998 VA scars examination report shows that the 
veteran's physical examination revealed a small healed 
incision which was asymptomatic on the left side of the face.  
It was noted that the veteran had no complaints as to the 
left side of his face.  On the right, there was a similar 
lesion and an additional lesion just below and anterior to 
that near the jaw line.  A third cyst near the jaw line had 
not been removed at the time of the surgery.  No attempt was 
made to do so, and the veteran indicated that he was unhappy 
about this.  The examiner specifically noted "[t]he second 
incision ...[was] almost identical to the one on the left, but 
the veteran state[d] that he [was] unhappy about it and there 
was unnecessary pulling and tugging during the operation."  

It was also noted by the VA examination that the veteran had 
mild to moderate pseudofolliculitis barbae of the chin and 
sides of the face that represented epithelial inclusion 
cysts.  These were all found to be similar.  The examiner 
also found that there were small cysts under each of the 
scars on the right side which were quite similar to the left.  
The examiner concluded that these were quite common with 
pseudofolliculitis barbae and were almost impossible to get 
rid of surgically.  

The diagnosis was that of intraepithelial inclusion cysts of 
the left and right sides of the face consistent with those of 
pseudofolliculitis barbae.  Two of them were status post 
operative, and one was not operated on.  The examiner also 
found that there was no objective evidence of disability from 
any of these cysts.  "Any comment on fault would be 
unwarranted speculation."  

The veteran testified in February 2001 that, prior to his 
surgery, the surgeon had discussed the procedure with the 
veteran.  Additionally, the veteran reported that, during the 
excision of the cyst on the right side of his face, there was 
pulling or tugging of his face, that he bled somewhat 
extensively on the right side of his face but not the left, 
and that he had facial muscle spasms and disfigurement that 
were the result of this procedure.  He also testified that 
his cysts returned.  

Generally, 38 U.S.C.A. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment which 
results in additional disability or death, compensation shall 
be awarded in the same manner as if such disability were 
service connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 
3.800.  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent and is effective with respect to claims 
filed on or after October 1, 1997.  The veteran's claim was 
filed after this date, and thus the current version of the 
law applies.  VAOPGCPREC 40-97.

A disability or death is a qualifying additional disability 
or qualifying death under 38 U.S.C.A. § 1151 if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000).  

The applicable regulations provide that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(1).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. § 
3.358(c).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

Compensation is also not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the expressed or implied consent 
of the veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would, in fact, be 
administered.  38 C.F.R. § 3.358(c)(3).  

First, the Board finds that a review of the veteran's claims 
folder does not show that he suffered an injury or 
aggravation of an injury constituting additional disability 
in the form of the claimed facial muscle spasms or 
disfigurement in connection with the January 1998 VA 
treatment procedure.  That is, the examiner in the veteran's 
October 1998 VA skin examination specifically found that 
there was "no objective evidence of disability from any of 
these cysts."  

Additionally, the examiner in the October 1998 VA 
neurological examination diagnosed "facial scars from 
sebaceous cyst surgery with no significant sensory loss or 
weakness of the face."  Although the veteran testified that 
his cysts had returned, VA compensation benefits in this case 
are not payable for the continuance or natural progress of 
the underlying condition for the treatment which was 
authorized.  

Assuming for purposes of argument that additional disability 
in the form of residual facial scarring from the January 1998 
VA treatment did exist, the Board notes that the October 1998 
VA skin examiner concluded, after a review of the record, 
that the two resulting scars were essentially asymptomatic.  
The examiner specifically found "[t]he second incision [was] 
almost identical to the one on the left, but the veteran 
state[d] that he [was] unhappy about it and there was 
unnecessary pulling and tugging during the operation."  As 
such, the Board finds that the facial scars are shown to 
represent residual disability that was the necessary 
consequence of the VA surgical treatment.  

The examiner also found that there were small cysts under 
each of the scars on the right side which were quite similar 
to the left.  The examiner identified these manifestations as 
being quite common with pseudofolliculitis barbae and almost 
impossible to get rid of surgically.  

Thus, as there is also no competent evidence to suggest 
either an instance of fault on the part of VA in furnishing 
the medical or surgical treatment or additional disability in 
the form facial muscle spasms or disfigurement or other 
residual disability that was not a "necessary consequence" 
of the medical or surgical treatment administered with 
express or implied consent, the Board determines that the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151.  Accordingly, the 
claim for compensation benefits in this case is denied.  



ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for claimed 
facial muscle spasms and disfigurement are denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

